Per Curiam:
We think that, fairly construed, the award in favor of the respondent was a separate award against each of the appellants for the respective amounts separately stated in the award. The award in favor of the estate of Gustave Salomon against the respondent is not before us. A copy of that was served on the executor on January 28, 1911; and no motion was made to modify or correct it within three months as provided by sections 2375 and 2376 of the Code of Civil Procedure, or at ' any other time. The notice of motion in this case was for judgment on the award against the appellants, and the appeal is by them individually. The appellant Solomon G. Salomon cannot complain because a sum found due the estate of which he is executor in a separate award was deducted from the sum found to be owing the respondent by him individually, and of course the respondent is not in a position to complain. We are not now concerned with the question whether the estate of Gustave Salomon is concluded by that offset. The judgment should be affirmed, with costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Miller and Dowling, JJ. Judgment affirmed, with costs.